DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 01/06/2022, with respect to the rejections of claims 1-5, 7-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Hu et al., (CN107370576-A), in view of (3GPP TSG RAN Meeting 78, Lisbon, Portugal, Dec. 16th – Dec. 21st 2017, RP-172390, Source: ZTE, Sanechips, Orange, Deutsche Telekom, CMCC, Title: On the support of different numerologies in one PUCCH group, Agenda Item: 9.2.1), and the rejection of claims 6 and 12 under 35 U.S.C. 103 as being unpatentable over Hu et al., (CN 107370576-A), and (3GPP TSG RAN Meeting 78, Lisbon, Portugal, Dec. 18th – Dec. 21st 2017, RP-172390, Source: ZTE, Sanechips, Orange, Deutsche Telekom, CMCC, Title: On the Support of different numerologies in one PUCCH group, Agenda Item: 9.2.1), in view of (3GPP TSG RAN WG1 Meeting #91, Reno, USA, November 27-December 1, 2017, R1-1719383, Agenda Item: 7.3.4.2, Source: Huawei, HiSilicon, Title: Remaining issues on NR CA and DC including SRS Switching, now Document Huawei, HiSilicon, (R1-1719383) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 10/28/2021 has been withdrawn.  
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Arguments found to be persuasive. The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 7, 13, and 18 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“receiving, by a terminal device, configuration information sent by a network device, wherein the configuration information is used to indicate K time sequence relationships, the K time sequence relationships are respectively used for hybrid automatic repeat request (HARQ) feedback on K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and”
“sending, by the terminal device, HARQ feedback information to the network device, wherein a quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a total number of elements in a union of K parameter sets corresponding to the K time sequence relationships.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463